UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7415


JACQUELINE STANTON STEWART, a/k/a Jackie,

                  Defendant - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Jerome B. Friedman,
District Judge. (4:05-cr-00009-WDK-JEB-27)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline Stanton Stewart, Appellant Pro Se.      Eric Matthew
Hurt, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jacqueline       Stanton   Stewart      appeals       the   district

court’s   order   denying    relief   on    her   motion   for    modification

sentence, 28 U.S.C. § 3582(c)(2) (2000).             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Stewart, No. 4:05-cr-00009-WDK-JEB-27 (E.D. Va. filed July 7,

2008; entered July 10, 2008).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                      2